 1
 2                                                       JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11   FERNANDO SORIANO, an individual,      CASE NO. 8:19-cv-00651 JLS(ADSx)
     on behalf of himself and all others
12   similarly situated,                   ORDER RE JOINT
                                           STIPULATION TO REMAND TO
13                Plaintiff,               STATE COURT
14        vs.                              Honorable Josephine L. Staton
15   ROBERTSON’S READY MIX, LTD, a
     California Limited Partnership; and
16   DOES 1-50 inclusive,
17                Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1                                        ORDER
 2         The Court, having reviewed the Joint Stipulation to Remand to State Court,
 3   orders the following:
 4         1. This action is REMANDED to state court.
 5         2. This Order is without prejudice to the rights, claims, defenses and
 6            arguments of all parties.
 7         3. The Parties shall bear their own attorney’s fees and costs with respect to
 8            removal and subsequent remand of the action pursuant to the Joint
 9            Stipulation to Remand to State Court.
10         IT IS SO ORDERED.
11
12   Dated: May 10, 2019
                                     THE HONORABLE JOSEPHINE L. STATON
13                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-
